     Case 1:20-cv-00989-CCC-MCC Document 61 Filed 03/29/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSTANCE WILSON ANDRESEN,                  :   CIVIL ACTION NO. 1:20-CV-989
                                            :
                    Plaintiff               :   (Judge Conner)
                                            :
             v.                             :
                                            :
COMMONWEALTH OF                             :
PENNSYLVANIA, et al.,                       :
                                            :
                    Defendants              :

                                       ORDER

      AND NOW, this 29th day of March, 2021, upon consideration of the report

(Doc. 41) of Magistrate Judge Martin C. Carlson, recommending that the court grant

the motion (Doc. 16) to dismiss filed by defendant Gregory A. Jackson and dismiss

pro se plaintiff Constance Wilson Andresen’s complaint against him with leave to

amend, and the court noting that Andresen has filed a “reply opposition” to the

report, (see Doc. 53), which we construe as an objection, see FED. R. CIV. P. 72(b)(2),

and following de novo review of the contested portions of the report, see E.E.O.C.

v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017) (quoting 28 U.S.C. § 636(b)(1)),

and affording “reasoned consideration” to the uncontested portions, id. (quoting

Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)), the court finding Judge

Carlson’s analysis to be well-reasoned and fully supported by the applicable law,

and observing that Andresen’s objection effectively concedes as much, in that the

objection does not challenge the findings of the report but merely summarizes the
     Case 1:20-cv-00989-CCC-MCC Document 61 Filed 03/29/21 Page 2 of 2




facts to be alleged in the anticipated amended complaint, (see generally Doc. 53),

it is hereby ORDERED that:

      1.     Magistrate Judge Carlson’s report (Doc. 41) is ADOPTED.

      2.     Jackson’s motion (Doc. 16) to dismiss is GRANTED and Andresen’s
             complaint is DISMISSED as to Jackson without prejudice.

      3.     Andresen is GRANTED leave to amend her complaint in
             accordance with Judge Carlson’s report within 30 days of the date of
             this order. Any amended pleading filed pursuant to this paragraph
             shall be filed to the same docket number as the instant action, shall
             be entitled “First Amended Complaint,” and shall be complete in
             all respects. It shall be a new pleading that stands by itself as an
             adequate complaint under the Federal Rules of Civil Procedure,
             without reference to the complaint (Doc. 1) hereinabove dismissed.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania
